We have examined the evidence presented by this record, and find that evidence is sufficient to support the verdict of the jury on both counts.
The only other exception reserved by defendant was to the ruling of the court in refusing to grant the motion of defendant to exclude the answer of a state's witness on cross-examination as to the ownership of some hogs found on the premises of defendant, and at the place where a part of a still was found. The answer was in direct response to a question by defendant's counsel, *Page 326 
and was not, therefore, subject to a motion by defendant to exclude. Moreover, the inquiry on this point was of minor importance, and, even if the court had been in error, such error was without injury.
We find no error in the record, and the judgment is affirmed.
Affirmed.